Citation Nr: 1415223	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left hip osteoarthritis, claimed as secondary to service-connected left femur disability.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied service connection for a bilateral hip disability.  In September 2004, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a bilateral hip disability.  A statement of the case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

In November 2007, the Board denied entitlement to service connection for a bilateral hip and left hand disability.  The Veteran appealed the November 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

As a result, in August 2010, the Board remanded the claims remanded by the Court to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a November 2011 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In May 2012, the Board denied service connection for a left hand disability.  

In May 2012 and January 2013, the Board remanded the claim for  service connection for a bilateral hip disability to the RO, via the AMC, for further action.  After accomplishing further action, t, the RO/AMC continued to deny the bilateral hip claim (as reflected in a November 2012 and August 2013 SSOC) and returned the matter to the Board for further consideration.

In December 2013 the Board granted service connection for a right hip disability.  However, the Board the remanded the claim of service connection for a left hip disability to the RO, via the AMC, for further action.  After completing the requested development, the RO/AMC continued to deny the left hip claim (as reflected in a February 2014 SSOC) and returned the matter to the Board for further consideration.

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by the Veterans of Foreign Wars of America (VFW), in December 2012, the VFW revoked its power of attorney by way of a letter sent to VA.  In this regard, VFW noted that, in January 2008, the Veteran appointed a private attorney (associated with the Fausone Bohn firm) as his representative.  Review of the record shows that, while the Veteran appointed a private attorney to represent him in January 2008, he did not submit a completed VA Form 21-22a. Appointment of Attorney or Agent as Claimant's Representative, in favor of the private attorney.  As a result, in March 2012, the Board sent to the Veteran a VA Form 21-22a and requested that he complete the form and return it to the Board within 30 days.  The Board's letter to the Veteran explained that the form is necessary in order to appoint the private attorney as his representative.  The letter stated that if the Board received no response within 30-days, the Board would proceed as if the Veteran was unrepresented in this matter.  To date, no response from the Veteran has been received. Notably, the Veteran has not obtained another representative.  Accordingly, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic  files contained in Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories used to store and review documents involved in the claims process.  A review of the Virtual VA file reveals additional VA treatment records, which were considered by the RO/AMC in the February 2014 SSOC.  The remainder of the documents in the electronic  files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue remaining on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  There is no evidence or allegation that left hip osteoarthritis was manifested during service, or within the first post-service year, or is otherwise medically  related to service. 

3.  Competent, probative evidence on the question of etiology of current left hip osteoarthritis preponderates against a finding that the disability was caused or is aggravated by the service-connected left femur disability.   


CONCLUSION OF LAW

The criteria for service connection for left hip osteoarthritis, claimed as secondary to service-connected left femur disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability,  a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an August 2010 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini, and the version of 38 C.F.R. § 3.159 then in effect).  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman..  

After issuance of the August 2010 letter, and opportunity for the Veteran to respond, the November 2011, November 2012, August 2013, and February 2014 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service private treatment records, and several reports of VA examination dated November 2003, September 2010, July 2012, and August 2013.  VA also obtained addendum medical opinions in February 2004, September 2012 and February 2014.  The Board again notes that the Veteran also has paperless, electronic  files associated with this claim, which have been reviewed by the RO and the Board.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran on his behalf.  The Board  finds that no further RO action on this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate his service connection claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with wither claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board notes, at the outset, that all of the evidence of record, to include in the  Veteran's paper claims file and the paperless, electronic files, has been reviewed.    Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the current claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the evidence does not show, and the Veteran has not alleged, that his left hip disability was incurred during service.  Indeed, the service treatment records (STRs) reflect no complaints, findings or diagnosis pertinent to the left hip, and it appears the earliest clinical indication of a left hip disability was the July 2012 diagnosis of  mild osteoarthritis-nearly 40 years after he was separated from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service tend to weigh against a claim for direct service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, while osteoarthritis is among the chronic diseases defined in 38 C.F.R. § 3.309(a) for which a presumption of service connection arises if manifested to a compensable degree within a prescribed period post service, there is no evidence or allegation that  osteoarthritis was manifested during the Veteran's first post-service year (the period for arthritis),  nor is there any evidence or allegation of continuity of symptoms of arthritis from service to the present.  38 C.F.R. §§  1101,1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There also is no evidence or allegation even suggesting that there exists a medical nexus between the left hip osteoarthritis diagnosed many years post service and service.  

Rather, in this case, the Veteran has only asserted a secondary relationship between left hip disability and disability of his left femur.  

Service connection may  be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, in October 1973, service connection for a healed left femur fracture was established, effective July 31, 1991 (the disability was initially rated as 10 percent disabling, but has since been rated as 20 percent disabling, effective January 23, 2003).  Since October 2003, the Veteran has  asserted that he experienced pain in his hips due to favoring his left leg.  He has stated that he has not had any other injury to cause his left hip disability, as well as expressed his belief that the left hip disability is connected to the limp and weakness he has experienced as a result of his service-connected left femur disability.  See January 2005 VA Form 9.  

During the September 2010 VA examination, the Veteran reported that his bilateral hip pain had its onset in 2010, with no injury to either hip.  There was no objective evidence of pain during that examination and x-rays were normal.  Nevertheless, in July 2012, x-rays of the left hip revealed mild narrowing in the joint space consistent with osteoarthritis.  Hence, a current left hip disability is now medically shown.

Moreover, on the question of medical etiology, the evidentiary record contains four medical opinions indicating that it is less likely than not that the Veteran's current left hip osteoarthritis is secondary to his service-connected left femur disability-rendered in February 2004, September 2012, August 2013, and February 2014.  The opinions provided in February 2004 and September 2012 are not afforded any significant probative value because they are not supported by stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusion is not entitled to any weight).

As for the more recent opinions, following VA examination  in August 2013, a VA physician opined that it is less likely than not that the Veteran's left hip osteoarthritis is proximately due to or the result of his service-connected condition, after examining the Veteran, reviewing the claims file, and noting the Veteran's medical history.  The August 2013 VA examiner noted that the Veteran's symptoms have been present for 10 years and are likely related to the degenerative process and aging.  The August 2013 VA examiner specifically noted that, if the osteoarthritis was related to the left femur fracture, the osteoarthritic changes would be moderate to severe, as opposed to mild (as shown in this case).  

In February 2014, the August 2013 VA examiner specifically opined that the Veteran's left hip osteoarthritis is not aggravated by the left femur disability, as he noted that x-rays of the left femur show the disability is stable, with old changes only.  

In evaluating this claim, the August 2013 and February 2014 VA opinions are considered the most probative evidence with respect to whether the Veteran's current left hip osteoarthritis was  caused or is aggravated by his service-connected left femur disability.  Indeed, the Board finds that the August 2013 VA examination was adequate for adjudicative purposes, as the physician reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  It also appears that the VA physician was fully aware of all relevant facts in this case.  In fact, the VA physician provided opinions that were based upon the evidence of record and supported by a complete rationale.  Moreover, the VA physician's opinions are inconsistent with other post-service medical evidence, which does not contain any evidence showing that the Veteran's left leg osteoarthritis is caused or aggravated by his service-connected left femur disability.  

Therefore, the Board finds no adequate basis to reject the competent medical opinions provided by the November 2013 examiner, and finds the opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Significantly,  the Veteran has not presented or even identified any competent evidence or opinion to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Thus, the most persuasive medical opinions on the question of medical etiology weigh against the claim.  

Furthermore, as for any assertions of the Veteran that there exists a medical relationship between his service-connected left femur disability and his current left hip osteoarthritis, such assertions provide no provides a basis for allowance of the claim.  In this regard, the Board emphasizes that the matter of the medical etiology of the Veteran's left hip osteoarthritis is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Here, as the  Veteran is not shown to be other than a layman without appropriate training and expertise,  he is not competent to render a probative (i.e., persuasive) opinion on the medical matter on which this claim turns.  Id.  See also 38 C.F.R. § 3.159 (defining, in pertinent part, competent medical evidence as evidence provided by a person who is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions).  Hence, the Veteran can neither support his claim, nor counter the probative medical opinions of record, on the basis of lay assertions, alone.    

For all the foregoing reasons, the Board finds that service connection for left hip osteoarthritis, claimed as secondary to left femur disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left hip osteoarthritis, claimed as secondary to service-connected left femur fracture, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


